DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 01/26/2021 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “two or more metallization layers including a first metallization layer and a second metallization layer that is thicker than the first metallization layer” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 12-18 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second transmission line including a plurality of metal segments in the upper metallization layer, a second metal route in a lower metallization layer of the semiconductor die, and a plurality of vias connecting the second metal route to the plurality of metal segments, wherein the first metal route of the first transmission line is coupled to the plurality of metal segments of the second transmission line” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843